Exhibit 10.3



On July 22, 2008, the Board of Directors of the Company approved the below
Severance Plan, as Amended and Restated Effective July 22, 2008, in order to
make amendments relating to compliance with Section 409A of the Internal Revenue
Code, a change in the Company’s employee classification system and other
non-material changes.
NII HOLDINGS, INC. SEVERANCE PLAN
Plan Document and Summary Plan Description
As Amended and Restated Effective July 22, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE       PAGE  
 
           
ARTICLE I
  ADOPTION     1  
 
           
ARTICLE II
  ELIGIBILITY     2  
 
           
ARTICLE III
  INVOLUNTARY TERMINATION     3  
 
           
ARTICLE IV
  CONDITIONS OF AWARD     5  
 
           
ARTICLE V
  CALCULATION OF SEVERANCE PAY     6  
 
           
ARTICLE VI
  PAYMENT OF SEVERANCE BENEFITS     8  
 
           
ARTICLE VII
  OTHER BENEFITS     9  
 
           
ARTICLE VIII
  DECISION FINAL AND BINDING     10  
 
           
ARTICLE IX
  ADMINISTRATION     11  
 
           
ARTICLE X
  CLAIMS PROCEDURE     12  
 
           
ARTICLE XI
  FUNDING     14  
 
           
ARTICLE XII
  AMENDMENT AND TERMINATION     15  
 
           
ARTICLE XIII
  GENERAL PLAN INFORMATION AND ERISA RIGHTS     16  
 
           
ARTICLE XIV
  MISCELLANEOUS     19  
 
           
SCHEDULE I
  PARTICIPATING AFFILIATED COMPANIES     S-I  

i



--------------------------------------------------------------------------------



 



NII HOLDINGS, INC. SEVERANCE PLAN
ARTICLE I
ADOPTION
     NII Holdings, Inc. originally established the NII Holdings, Inc. Severance
Plan (the “Plan”), effective February 11, 2003 in order to provide severance pay
to certain eligible employees of NII Holdings, Inc. and certain subsidiaries in
the event of an involuntary termination of employment. This Plan and summary
plan description reflects the terms and conditions of the Plan, as amended and
restated, effective July 22, 2008. The Plan is intended to constitute an
employee welfare benefit plan and not a pension plan under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and shall be
interpreted and administered accordingly.
     This Plan shall provide severance pay benefits to eligible employees of NII
Holdings, Inc. and certain affiliated companies of NII Holdings, Inc. which
shall adopt this Plan with the consent of NII Holdings, Inc. NII Holdings, Inc.
and each participating affiliated company shall be referred to collectively as
the “Company”; provided, however, that each participating affiliated company
shall be considered the “Company” with respect to its own employees only. The
establishment of this Plan is not to be considered an express or implied
contract of employment for any term or a restriction of the right of the Company
to terminate the employment relationship of any employee.

1



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY
     2.01 Eligibility Employees: An employee of the Company is eligible for
severance pay under the Plan only if the employee is a full-time employee of the
Company, meaning the employee is regularly scheduled to work at least 30 hours
per week; and

  (i)   the employee is employed by the Company in the United States; or    
(ii)   the employee receives U.S. source earned income (within the meaning of
Internal Revenue Code Sections 911(d)(2) and 861(a)(3)); or     (iii)   the
employee is a foreign division president of the Company; or     (iv)   the
employee reports directly to a foreign division president of the Company and is
classified as a Vice President Level I.

     2.02 Ineligible Individuals: Notwithstanding the provisions of
Section 2.01, the following individuals shall not be eligible for severance pay
under the Plan:

  (i)   part time employees (employees who are regularly scheduled to work less
than 30 hours per week)     (ii)   temporary employees     (iii)   casual
employees     (iv)   independent contractors     (v)   consultants     (vi)  
contract personnel assigned to work at the Company by an outside employment
agency     (vii)   employees employed by the Company pursuant to a collective
bargaining agreement     (viii)   employees covered by an employment or
separation agreement with the Company, unless such agreement expressly provides
that such employee may be considered for an award of severance pay under the
Plan.

2



--------------------------------------------------------------------------------



 



ARTICLE III
INVOLUNTARY TERMINATION
     3.01 Involuntary Termination: Severance pay shall be awarded to an eligible
employee only if employment with the Company is involuntarily terminated,
through no fault of his or her own, due to a lack of work, job elimination, work
force reduction, a determination by management that, due to business reasons,
the employee’s performance or contribution to the business (although
satisfactory) does not meet the needs of the business, or for any other reason
determined by the Company to form the basis for an award of severance pay under
this Plan, subject to the restrictions in Section 3.02. The employee’s
termination of employment must be intended to be permanent.
     3.02 Exclusions: An employee shall not be eligible for severance pay under
the Plan if his or her termination is for any reason other than those referred
to in Section 3.01. The Company, in its sole discretion, shall determine in all
cases whether a termination is involuntary for purposes of being considered for
a possible award of severance pay under the Plan. In no event, however, shall a
termination of employment be deemed involuntary for purposes of the Plan if the
employee:

  (i)   is terminated for cause, including but not limited to, failure to meet
the performance requirements of the position, policy violation, theft, gross
misconduct, etc.; or     (ii)   fails or refuses to return all Company property
in the employee’s possession, and/or fails to clear all expenses and other
financial accounts, as of the Separation Date, as defined in Section 5.01(iii).
(Examples of Company property include, without limitation: Company security
badge, office keys, and all Company documents, files and computer disks.
Examples of accounts to be cleared include, without limitation: the completion
and reconciliation of expense accounts and the pay-off of loans and other
financial obligations owing by the employee to the Company); or     (iii)  
resigns or otherwise voluntarily terminates his or her employment; or     (iv)  
is terminated by temporary layoff or furlough, except that if the Company elects
to convert the temporary layoff or furlough into a permanent layoff, severance
benefits may then be payable as of the effective date of permanent layoff if the
employee is otherwise eligible for benefits under the Plan; or     (v)   is
classified by the Company as a senior manager or below and is offered a position
within the Company (not involving relocation to an office or location that is
more than 50 miles away from the employee’s current place of employment) and
providing the same or greater Annual Earnings, as defined in Section 5.01(i)) in
lieu of termination, but fails or refuses to

3



--------------------------------------------------------------------------------



 



      accept it; or is classified as a director or above and is offered a
position within the Company (not involving relocation to an office or location
that is more than 50 miles away from the employee’s current place of employment
and providing the same or greater Annual Earnings, as defined in Section
5.01(i), and that is classified at an equivalent or greater position level) in
lieu of termination, but fails or refuses to accept it; or

  (vi)   is terminated because of the Company’s sale or transfer of all or part
of its assets and he or she is offered employment with the buyer or transferee
company at the same or greater Annual Earnings, as defined in Section 5.01(i),
which does not require relocation to an office or location that is more than 50
miles away from the employee’s current place of employment; or     (vii)   is
terminated in connection with the “outsourcing” of operational functions, and he
or she is offered employment by the outsourcing vendor at the same or greater
Annual Earnings, as defined in Section 5.01(i), which does not require
relocation to an office or location that is more than 50 miles away from the
employee’s current place of employment; or     (viii)   is terminated for
failure to return to work following a leave of absence; or     (ix)   retires;
or     (x)   dies, at which time eligibility for severance benefits will end and
all such benefit payments will cease; or     (xi)   is separated from the
Company because he or she is no longer able to perform the essential functions
of his or her job (with or without reasonable accommodation) because of a
disability; or     (xii)   accepts a position which requires relocation to an
office or location that is more than 50 miles away from the employee’s current
place of employment, but later declines to relocate when such relocation becomes
mandatory; or     (xiii)   is terminated for any reason (including those
referred to in Section 3.01), but thereafter (and prior to receipt of any
severance pay hereunder) receives an offer of reemployment or other position
with the Company or, any such purchaser or affiliate, whether or not he or she
accepts such offer.

     For purposes of Section 3.02, a company shall be considered an affiliate of
the Company or a purchaser if it is considered to be under common control with
the Company or such purchaser for purposes of Internal Revenue Code Section
414(b) and 414(c), as modified by Internal Revenue Code Section 415(h), or
Internal Revenue Code Section 414(m).

4



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS OF AWARD
     4.01 Conditions of Award: As a condition of receiving an award of severance
pay, the Company shall require the employee to execute a release agreement:

  (i)   acknowledging that the severance pay he or she is receiving under the
Plan represents the full amount payable to him or her under the Plan;     (ii)  
releasing all known and unknown claims the employee has or may have against the
Company (not to include claims for benefits payable under the terms of any other
employee benefit plans of the Company); and     (iii)   in an appropriate case
as determined by the Company, agreeing that he or she will not provide services
to a competitor during a specified period.

The release agreement shall also contain an agreement of confidentiality,
non-disparagement and non-solicitation and the Company’s obligation to make or
continue severance payments to the employee shall cease if the employee violates
any such limitations. The release agreement shall be irrevocable in accordance
with applicable law. Except as otherwise required to comply with Section 409A of
the Internal Revenue Code (or associated regulations), no severance payment
shall be due and the Company shall have no obligation under this Plan to make
any payments unless and until the Employee has executed the release agreement
and any revocation period has lapsed without revocation.
     The Company also retains the right to condition payment of severance pay
upon the employee’s faithful performance of any remaining obligations he or she
may owe to the Company. Any awarded but unpaid severance pay shall be terminated
if, following the employee’s termination of employment, such employee engages in
behavior which is determined in the sole judgment of the Company to be
detrimental to the reputation or operation of the Company or if the employee
otherwise fails to comply with any terms of the release agreement.

5



--------------------------------------------------------------------------------



 



ARTICLE V
CALCULATION OF SEVERANCE PAY
     5.01 Calculation of Severance Pay: The amount of severance pay to be paid
to an eligible terminated employee shall be determined as provided below. For
purposes of determining severance pay, relevant terms are defined as follows:

  (i)   “Annual Earnings” means the annualized base salary of the employee at
the time of separation, without regard to overtime, bonus, incentive payments or
commission payments.     (ii)   “Service” means all periods of employment with
the Company. It also may include periods of employment with a company that was
acquired by the Company, if the employee was an active employee or on
disability, military, or other leave of absence at the time of the acquisition.
Service does not include any period of employment for which the employee has
received severance pay under the Plan or under any similar plan of the Company,
or any other predecessor company, or service before retirement from a
predecessor company.     (iii)   “Separation Date” means the last date of
employment with the Company.

     5.02 Senior Managers and Below: Severance pay for eligible employees who
are classified by the Company as a senior manager or below will be equal to:

  (i)   four (4) weeks of Annual Earnings, plus     (ii)   one (1) week of
Annual Earnings for each full or partial year of Service, plus     (iii)  
additional weeks of Annual Earnings for each $10,000 of Annual Earnings at or
above $50,000 in accordance with the following schedule:

          Annual Earnings   Additional Weeks Pay
$50,000 to $69,999
    2  
$70,000 to $79,999
    4  
$80,000 to $89,999
    6  
$90,000 to $99,999
    8  
$100,000 and over
  Continue schedule at 2 weeks per $10,000.

The maximum benefit payable for employees who are classified by the Company as
senior managers and below is 26 weeks of severance pay. The minimum benefit
payable for employees classified by the Company as senior managers and below is
6 weeks of severance pay.
     5.03 Directors and Senior Directors: For eligible employees who are
classified by the Company as either a director or senior director, severance pay
will be equal to six (6) months of

6



--------------------------------------------------------------------------------



 



the employee’s Annual Earnings plus one month for each full or partial year of
Service up to a maximum of nine (9) months of Annual Earnings (i.e., an eligible
employee with more than two (2) years of Service would receive nine (9) months
of Annual Earnings). Employees at this level will also receive a payment equal
to any annual bonus payment that is unpaid for the previous fiscal year and an
additional payment equal to a prorated portion of the annual bonus payment for
the period ending on the Separation Date. These payments will be made when, and
if, annual bonuses are paid to employees at the same position level as the
terminated employee for the applicable plan year in the following year and will
be calculated based on the bonus goal achievement level for the employee’s
business unit for the applicable year.
     5.04 Vice Presidents and Above: For eligible employees who are classified
by the Company as a vice president or above, severance pay will be equal to nine
(9) months of the employee’s Annual Earnings plus one month of Annual Earnings
for each full or partial year of Service up to a maximum of 12 months of Annual
Earnings (i.e., an eligible employee with more than two (2) years of Service
would receive a maximum of 12 months of Annual Earnings). Employees at this
level will also receive a payment equal to any annual bonus payment that is
unpaid for the previous fiscal year and an additional payment equal to a
prorated portion of the annual bonus payment for the period ending on the
Separation Date. These payments will be made when, and if, annual bonuses are
paid to employees at the same position level as the terminated employee for the
applicable plan year in the following year and will be calculated based on the
bonus goal achievement level for the employee’s business unit for the applicable
year.
     5.05 Other Severance Agreements. The Company may, in its sole discretion,
authorize severance benefits on terms or in an amount different from that set
out elsewhere in the Plan. The Company also may, in its sole discretion, waive
or modify, for individual employees or one or more classes of employees, the
eligibility requirements for severance benefits or modify the method of
calculating their severance benefits.

7



--------------------------------------------------------------------------------



 



ARTICLE VI
PAYMENT OF SEVERANCE BENEFITS
     6.01 Method of Payment: Although severance pay normally will be made to an
employee in a single lump sum cash payment, the Company reserves the right to
distribute severance pay through periodic payments. In no event, however, shall
any award of severance under the Plan be paid over a period of more than
24 months. The amount of severance pay awarded, as well as any other terms and
conditions governing receipt of the severance pay will be communicated to the
employee and set out in the release agreement. The form in which payment will be
made (and the time at which it will be made or begin) must be set out in the
release agreement or otherwise established before the release agreement is
signed. Except as otherwise provided in the release agreement or required below,
payment shall be made or begin within 60 days of the date of termination. Any
payment shall be subject to withholding for federal, state and local income,
employment and other taxes.
For purposes of any payment under this Plan to which Section 409A of the
Internal Revenue Code applies, an employee’s termination of employment shall
have the same meaning as “separation from service” under Section 409A (and any
related regulations). In the event that an employee is a “specified employee”
within the meaning of Section 409A (as determined by the Company or its
delegate), any payment under this Section which is subject to Section 409A shall
not be made or begin until the expiration of the 6-month period following
Employee’s termination of employment. Such delay in payment shall not apply,
however, if, at the time of the employee’s termination, no equity securities of
the Company (or any of its affiliates) is publicly traded (with the meaning of
Section 409A) on an established securities market or otherwise.
     6.02 Termination of Severance Payments: If a former employee who has
received (or is entitled to receive) severance benefits under this Plan does any
of the following, any severance pay due hereunder will be forfeited and any
amounts previously paid shall be forfeited and repaid to the Company upon such
terms and conditions as the Company may establish in its sole discretion:
(a) Fails to return all Company property, (b) discloses to or uses confidential
information about the Company for the benefit of a third party, (c) engages in
unfair competition with the Company, (d) defames the Company, (e) entices or
attempts to entice other employees of the Company to work for a competitor or
(e) otherwise fails to comply with any terms of his or her release agreement. If
a former employee dies before all severance payments have been made under this
Plan, severance pay benefits will cease immediately. No benefits will continue
to a beneficiary.
     6.03 Employees Who Return to Work: If an employee terminates employment and
receives severance pay, and that employee later returns to work at the Company
before receiving all payments under the Plan, further severance pay benefits
shall cease effective as of the rehire date. If a former employee who received
severance pay is rehired by the Company, he or she shall be required to repay a
portion of the severance pay benefit. The amount that must be repaid shall be
determined by converting the total amount of severance paid to the employee into
weeks of pay (calculated using the employee’s weekly pay rate prior to his or
her initial termination of employment) and then subtracting from the total
amount of severance paid an amount equal to

8



--------------------------------------------------------------------------------



 



the weekly pay rate multiplied by the number of weeks that the employee was not
employed by the Company. The employee shall be required to repay the value of
the weeks of severance pay that exceed the number of weeks the employee was not
employed by the Company. Although a lump sum repayment is preferred, the
Company, in it sole discretion, may allow an employee to repay the severance
benefits under another arrangement, including voluntary payroll deductions.

9



--------------------------------------------------------------------------------



 



ARTICLE VII
OTHER BENEFITS
     7.01 Other Benefits: A terminated employee shall receive other benefits in
accordance with the provisions of the other benefit plans and policies sponsored
by the Company in which the employee participates (or under which he or she is
eligible) at termination.

10



--------------------------------------------------------------------------------



 



ARTICLE VIII
DECISIONS FINAL AND BINDING
     8.01 Decisions Final and Binding; The Company, in its sole discretion,
shall determine in all cases whether an involuntary termination of employment
has occurred, whether in the circumstances of any particular employee’s
termination an award of basic severance pay should be made under the Plan, the
amount of such award and the method of payment. All decisions of the Company
and/or the Plan Administrator shall be final and binding on all employees and
other interested parties.

11



--------------------------------------------------------------------------------



 



ARTICLE IX
ADMINISTRATION
     9.01 Administration: NII Holdings, Inc. shall be the named fiduciary of the
Plan and the Plan Administrator for purposes of ERISA. NII Holdings, Inc. shall
be responsible for the overall operation of the Plan and shall have the
fiduciary responsibility for the general operation of the Plan, although each
participating affiliated company shall be solely responsible for decisions under
the Plan with respect to its terminated employees. Accordingly, each
participating affiliated company shall also be a fiduciary under the Plan, but
only with respect to its terminated employees. NII Holdings, Inc. and each
participating affiliated company may appoint or employ such persons as they deem
necessary to render advice with respect to any of their respective
responsibilities under the Plan. NII Holdings, Inc. and each participating
affiliated company may designate any one or more of its employees or any other
persons to carry out any of their respective responsibilities under the Plan
and, except as and to the extent determined by the Company, none of such
employees or other persons shall receive any compensation from the Plan for his
or her services in such capacity (other than expense reimbursements).

12



--------------------------------------------------------------------------------



 



ARTICLE X
CLAIMS PROCEDURE
     10.01 Claims Procedure:
     (a) The Company shall notify each employee whom the Company determines is
to be awarded a severance pay allowance of such determination and shall provide
any forms required in connection with payment of such benefits. Any employee who
disagrees with the Company’s determination with respect to the awarding of
severance pay, if any, under the Plan may submit a written statement to the
Human Resources Department of his or her participating affiliated company
describing the basis of his or her claim for benefits, together with any forms
required by the Company in this connection.
     (b) If the claim of an employee is wholly or partially denied after he or
she has completed the required documents as described above, he or she shall be
notified by registered mail within ninety (90) days after the written claims
statement is submitted, or within ninety (90) days after any required forms are
filed, if later (except that in special circumstances the Company may take an
additional ninety (90) days to consider its decision, in which case the employee
will be notified of the extension and the date by which the Plan expects to make
a determination on the claim). If the claim is denied, notification shall set
forth:

  (i)   the specific reasons for the denial (including references to any
pertinent Plan provisions on which the denial is based);     (ii)   if
applicable, a description of any additional material or information necessary
for the claimant to perfect the claim, and an explanation of why such material
or information is necessary; and     (iii)   the claims review procedure,
(including a statement of the employee’s right to bring a civil action following
a denial on review).

     (c) The Company will review the appeal of any such claim denials. Any
employee who has filed a claim for benefits may make a written appeal request to
the Company, within sixty (60) days after denial of his or her claim, for a
review of such claim. Any such request may include a statement by the employee
of any relevant issues and comments and may include a request for an opportunity
to review the Plan and any other pertinent documents (which will be made
available to him or her within thirty (30) days after such request is received,
at a convenient Company office during business hours). The Company will review
any materials submitted by the claimant on review regardless of whether the
materials were submitted or considered during the initial benefit determination.
The employee claiming benefits shall be notified of the final decision of the
Company within sixty (60) days after his or her request for a review is
received. However, if the Company finds it necessary due to special
circumstances to extend this period and so notifies the claimant in writing, the
decision shall be rendered as soon as practicable, but in no event later than
one hundred twenty (120) days after the claimant’s request for review. The
decision shall be in writing and shall set forth specific reasons for denial
(including reference to any pertinent Plan provisions on which the denial is
based). The written

13



--------------------------------------------------------------------------------



 



notice will inform the claimant of his or her right to bring a civil suit under
federal law and a statement that he or she is entitled to receive, upon request
and without charge, reasonable access to or copies of all documents, records or
other information relevant to his claim determination. Notice of determination
may also be provided in an electronic form that complies with any applicable
legal requirements. All interpretations, determinations and decisions of the
Company as to any Plan claim shall be final and conclusive and binding on all
interested parties.
Unless there are special circumstances, this administrative appeal process must
be completed before the claimant may begin any legal action regarding his claim.

14



--------------------------------------------------------------------------------



 



ARTICLE XI
FUNDING
     11.01 Funding: The Plan shall not be funded through a trust, an insurance
contract or otherwise, and all benefit payments from the Plan shall be made from
the general assets of the Company. Accordingly, an employee shall not have any
claim against specific assets of the Company, and shall be only a general
creditor with respect to any severance pay awarded to him or her under the Plan.

15



--------------------------------------------------------------------------------



 



ARTICLE XII
AMENDMENT AND TERMINATION
     12.01 Amendment and Termination: The Plan may be amended, suspended or
terminated, in whole or in part, at any time and from time to time by a written
instrument signed by the Board of Directors of NII Holdings, Inc. or by an
officer of NII Holdings, Inc. who has been authorized to do so by the Board of
Directors of NII Holdings, Inc. Any such amendment, suspension or termination
may apply to any or all employees. Any provisions of the Plan may be modified
for any employees or group of employees by an appendix, which shall be attached
hereto. Upon termination of the Plan, the Company shall have no further
liability hereunder, and all Plan benefits (except any amounts payable to
employees who separated from service before the date of Plan termination and are
otherwise entitled to benefits hereunder) shall cease.

16



--------------------------------------------------------------------------------



 



ARTICLE XIII
GENERAL PLAN INFORMATION
     13.01 General Plan Information:
     NII Holdings, Inc. Severance Plan is the name of the Plan.
     The provisions of the Plan were effective on February 11, 2003 which is
called the Effective Date of the Plan.
     The Plan is funded through the general assets of the Company.
     The Plan’s records are maintained on a twelve-month period of time. This is
known as the Plan Year. The Plan Year begins on January 1st and ends on
December 31st.
     13.02 Plan Sponsor:
     NII Holdings, Inc. is the official Plan Sponsor. In addition, certain
affiliated companies of NII Holdings, Inc. have adopted the Plan with the
consent of NII Holdings, Inc. A complete list of participating affiliated
companies adopting the Plan can be found at Schedule I.
     13.03 Plan Administrator Information:
     NII Holdings, Inc. shall have the exclusive discretion and authority to
administer the Plan, including (but not limited to) the power to interpret the
provisions of the Plan in order to determine the rights of eligible employees;
to pay or cause to be paid severance pay benefits under the Plan; to administer
the claims procedure of the Plan; and to determine all questions concerning
eligibility, participation, benefits and the rights of all persons under the
Plan and all other questions arising in the administration of the Plan. When
appropriate, NII Holdings, Inc. may delegate its duties as Plan Administrator to
any entity or person(s).
     The address and business telephone number of NII Holdings, Inc. is:
1875 Explorer Street
10th Floor
Reston, VA 20190
(703) 390-5108
     NII Holdings, Inc. keeps the records for the Plan and is responsible for
the administration of the Plan. NII Holdings, Inc. will also answer any
questions you may have about the Plan.
     13.04 Identification Numbers:

17



--------------------------------------------------------------------------------



 



     In any formal correspondence about the Plan, the following numbers should
be referenced:

             
Employer Identification Number:
  EIN     91-1671412  
Plan Identification Number:
  PIN     502  

     13.05 Service of Legal Process:
     The name and address of the Plan’s agent for service of legal process is:
Gary D. Begeman, General Counsel
NII Holdings, Inc.
1875 Explorer Street
10th Floor
Reston, VA 20190
     Service of process may also be made on the Plan Administrator.
     13.06 Rights Under ERISA:
     Each eligible employee in this Plan is entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974 (“ERISA”).
ERISA provides that all employees covered under this Plan shall be entitled to:
     (i) Examine, without charge, at NII Holdings, Inc., all Plan documents,
including insurance contracts, collective bargaining agreements and copies of
all documents filed by the Plan with the U.S. Department of Labor, such as
annual reports and plan description;
     (ii) Obtain copies of all Plan documents and other Plan information upon
written request to NII Holdings, Inc. NII Holdings, Inc. may make a reasonable
charge for the copies;
     (iii) Receive a summary of the Plan’s annual financial report, as
applicable. NII Holdings, Inc. is required by law to furnish each Participant
with a copy of any summary annual report;
     (iv) File suit in a federal court if any materials requested are not
received within thirty (30) days of the date of the Participant’s request,
unless the materials were not sent because of matters beyond the control of NII
Holdings, Inc.. The court may require NII Holdings, Inc. to pay up to $110.00
for each day’s delay until the materials are received.
     In addition to creating rights for employees covered under this Plan, ERISA
imposes obligations upon the persons who are responsible for the operation of an
employee benefit plan. These persons are referred to as “fiduciaries” in the
law. Fiduciaries must act solely in the interest of the employees covered under
this Plan, and they must exercise prudence in the performance of

18



--------------------------------------------------------------------------------



 



their Plan duties. Fiduciaries who violate ERISA may be removed and required to
make good any losses they have caused the Plan.
     NII Holdings, Inc. or your employer may not fire you or discriminate
against you to prevent you from obtaining a welfare benefit or exercising your
rights under ERISA.
     If you are improperly denied a welfare benefit in full or in part, you have
a right to file suit in a federal court. If Plan fiduciaries are misusing the
Plan’s money, you have a right to file suit in a federal court or request
assistance from the U.S. Department of Labor. If you are successful in your
lawsuit, the court, if it so decides, may require the other party to pay your
legal costs, including attorney’s fees. If you lose your lawsuit, the court may
order you to pay these costs and fees if, for example, it finds your claims are
frivolous.
     If you have any questions about this statement or your rights under ERISA,
you should contact NII Holdings, Inc. or the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210.

19



--------------------------------------------------------------------------------



 



ARTICLE XIV
MISCELLANEOUS
     14.01 Miscellaneous:
     (a) The award of severance pay under the Plan shall not be taken into
account to increase any benefits provided (or to continue participation in or
coverage) under any other plan or policy of the Company or an affiliate, except
as otherwise specifically provided in such other plan or policy.
     (b) Awards payable under this Plan shall not be assigned, transferred,
pledged as a security for indebtedness or otherwise encumbered or subjected to
any legal process for the payment of any claim against an employee, except for
amounts due to the Company and to the extent required by law; provided, that for
any payment subject to Section 409A of the Internal Revenue Code, offsets shall
be allowed only to the extent permitted under Section 409A and any related
regulations.
     (c) Whenever appropriate in the Plan, words used in the singular may be
read in the plural; words used in the plural may be read in the singular; and
words importing the masculine gender shall be deemed equally to refer to the
feminine. Any reference to a Section shall refer to a Section of this Plan,
unless otherwise indicated.
     (d) The headings of sections are included solely for convenience of
reference, and if there be any conflict between such headings and the text of
the Plan, the text shall control.
     (e) Except to the extent preempted by federal law, the Plan shall be
construed, administered and enforced according to the law of the Commonwealth of
Virginia without reference to principles of conflict of laws.
     (f) To the extent applicable, this Plan is intended to comply with the
distribution and other requirements of Section 409A of the Internal Revenue
Code. For any Plan payments subject to Section 409A, the Plan shall be
interpreted and applied to the maximum extent possible consistent with
Section 409A.

20



--------------------------------------------------------------------------------



 



SCHEDULE I
List of Participating Affiliated Companies of NII Holdings, Inc.
Nextel International Services, Ltd. 91-1726566

S-1